Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Therefore, the “means employed for determining the set of optimal operating parameters O” in Claim 14 is being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein, during or after the optimizing, a scenario is eliminated from further consideration in response to determining that no minimum power consumption and corresponding optimal operating parameters meeting all constraints exist”. It is unclear what “no minimum power consumption and corresponding optimal operating parameters meeting all constraints exists” entails, as each scenario can have a minimum power consumption and corresponding parameters, as well as each pump and the plant as a whole. Therefore, Claim 5 is indefinite in scope. (Examiner’s note: Examiner recommends adding “within the scenario” to the end of Claim 5 to distinguish that the parameters are respective to the scenario being eliminated).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 is a method, one of the four statutory categories. However, Claim 1 is directed towards a judicial exception, the abstract ideas of mental processes and mathematical calculations. Claim 1 recites "determining... a set of possible scenarios", "optimizing, for each scenario, a set of operating parameters", and "determining, from the set of scenarios, the scenario with a lowest power consumption; and determining sought optimal operating parameter". Determining a set of possible scenarios; and determi This judicial exception is not integrated into a practical application because the result of the optimization is not implemented in conjunction with a particular machine that is integral to the claim, no does it effect a transformation of an article to a different state, see MPEP 2106.04(d). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no positively recited additional structural elements recited in the claim beyond the judicial exceptions. This rejection can be overcome by including at the end of the claim the limitation “… and operating the pumps according to the scenario with lowest power consumption”. The preamble should correspondingly be amended to read: “A method for operating a pumping plant according to [[determining]] a set of optimal operating parameters for [[a]]the pumping plant, which [[that]] is configured to pump a fluid medium by a set of multiple pumps connected in parallel, the method comprising…”.
Claim 17 recites “a computer program, comprising machine readable instructions that, when executed by a computer, a controller, and/or an embedded device, cause the computer, the controller, and/or the embedded device, to perform the method according to claim 1”. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed towards a computer program per se. (Examiner’s note: for the purpose of examination, the limitation has been interpreted as and may be corrected to “A non transitory computer readable medium comprising machine readable instructions stored thereon that, when executed by a computer, a controller, and/or an embedded device, cause the computer, the controller, and/or the embedded device, to perform the method according to claim 1”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fowler et al., hereafter Fowler (US 2017/0299123).
Regarding Claim 1, Fowler discloses a method for determining a set of optimal operating parameters for a pumping plant that is configured to pump a fluid medium by a set of multiple pumps connected in parallel, the method comprising:
determining, from the set of pumps, a set of possible scenarios, each scenario indicating, for each pump in the set, whether the pump is running or not running (paragraphs 0044,0045 – different combinations of pump systems 12A-D are the possible scenarios);
optimizing, for each scenario, a set of operating parameters comprising operating parameters of the pumps that are running according to the respective scenario so that all running pumps together bring a given input mass flow of the medium from a given input pressure to a given output pressure while minimizing a total power consumption of all running pumps (each scenario is optimized for efficiency (paragraphs 0044-0046) based on the input mass flow and inlet and outlet pressures (paragraph 0065)), and assigning the found minimum power consumption and the corresponding optimal operating parameters to the respective scenario (paragraphs 0044-0046);
determining, from the set of scenarios, the scenario with a lowest power consumption (paragraphs 0053,0064);
and determining sought optimal operating parameter to be: running the pumps that are to be run according to the scenario at the operating parameters found for the scenario, and not running the pumps that are not to be run according to the scenario (paragraphs 0044-0046).
Regarding Claim 2, Fowler discloses all the limitations of Claim 1 above. Fowler further discloses wherein the optimizing is performed under a set of constraints for one or more operating conditions of each individual pump, and/or of the plant as a whole (paragraph 0063).
Regarding Claim 3, Fowler discloses all the limitations of Claim 2 above. Fowler further discloses wherein the constraints comprise a minimum flow, a maximum flow, a minimum operating speed, and/or a maximum operating speed, for at least one pump (paragraph 0063).
Regarding Claim 4, Fowler discloses all the limitations of Claim 2 above. Fowler further discloses wherein the optimizing is performed given additionally an input temperature of the medium (paragraphs 0024-0026), and the constraints comprise a net positive suction head requirement for at least one pump (paragraph 0037).
Regarding Claim 6, Fowler discloses all the limitations of Claim 1 above. Fowler further discloses wherein at least one pump comprises a centrifugal pump (paragraph 0021).
Regarding Claim 7, Fowler discloses all the limitations of Claim 6 above. Fowler further discloses wherein the operating parameters of the running pumps comprise a rotating speed of each running pump (paragraph 0055).
Regarding Claim 8, Fowler discloses all the limitations of Claim 7 above. Fowler further discloses wherein the optimizing is performed under a further constraint that for each running pump, a head achieved by the pump depends on a flow rate of the pump according to a given pump curve (paragraph 0037), and
wherein the pump curve depends on a rotating speed of the pump (paragraphs 0029,0037).
Regarding Claim 10, Fowler discloses all the limitations of Claim 10 above. Fowler further discloses wherein the operating parameters further comprise a set point for a throttling valve that is connected in the plant downstream of the set of pumps (paragraphs 0042,0043).
Regarding Claim 11, Fowler discloses a method for operating a pumping plant that is configured to pump a fluid medium by a set of multiple pumps connected in parallel, the method comprising:
obtaining a set of optimal operating parameters that has been determined, according to the method, from a combination of a given input mass flow of the medium, a given input pressure, and a given output pressure (paragraphs 0044-0046 – optimization of parameters based on the input mass flow and inlet and outlet pressures (paragraph 0065)); and
setting and/or modifying operating parameters in the pumping plant according to the obtained optimal operating parameters (paragraphs 0044-0046).
Regarding Claim 17, Fowler discloses a computer program, comprising machine readable instructions that (paragraph 0031), when executed by a computer, a controller, and/or an embedded device, cause the computer, the controller, and/or the embedded device, to perform the method according to claim 1 (paragraphs 0028-0033 – program is executed by controller #18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Blaumann et al., hereafter Blaumann (US 2015/0148972).
Regarding Claim 9, Fowler teaches all the limitations of Claim 8 above.
However, Fowler fails to teach wherein the optimizing is performed under a further constraint that for each running pump, a variation of the head of the pump depends on a variation of the flow rate of the pump according to a given affinity law that is dependent on the flow rate of the pump.
Blaumann teaches a method of determining the optimal operating parameters for a pumping plant including multiple pumps, where a variation of the pump head depends on a variation of the flow rate of the pump according to a given affinity law (paragraphs 0028-0031), so that the proposed device and method for operating multiple centrifugal pumps can reliably be applied without the need to adapt any characteristics during operation (paragraph 0031). Fowler and Blaumann are analogous art as each relates to determining optimal operating parameters for pumping plants. Therefore, it would have been obvious to a person of ordinary skill in the art that the optimization in Fowler would be performed under the further constrain that the variation of the pump head depends on a variation of the flow rate of the pump according to a given affinity law, so that the proposed device and method for operating multiple centrifugal pumps can reliably be applied without the need to adapt any characteristics during operation (Blaumann paragraph 0031).
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable for disclosing the method of claim 11, wherein the modifying set points of operating parameters comprises superimposing the optimal operating parameters onto operating parameters delivered from a controller.
While Fowler discloses the method of claim 11, Fowler teaches that the modifying set points of operating parameters comprises replacing the operating parameters delivered from the controller with the optimal operating parameters, rather than superimposing them. None of the known prior art, alone or in combination, teaches this difference. Therefore, the combination of features would be considered allowable.
Claims 13-16 would be allowable due to their dependency on Claim 12.
Claim 5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable for disclosing the method of claim 2, wherein, during or after the optimizing, a scenario is eliminated from further consideration in response to determining that no minimum power consumption and corresponding optimal operating parameters meeting all constraints exist. None of the known prior art, alone or in combination, teaches a step of determining no minimum power consumption and corresponding optimal operating parameters meeting all constraints exist. Therefore, the combination of features is considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jorgensen et al. (US 4,259,038) and Fread et al. (US 2020/0379447) each teach a method of determining a set of optimal operating parameters for a pumping plant that is configured to pump a fluid medium by a set of multiple pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745